Citation Nr: 0817108	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-21 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right ankle disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to the veteran's service connected 
right ankle disability.


REPRESENTATION

Veteran represented by:	John Berry - Private Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
November 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran is required 
to wear a brace on account of his right ankle disability.

2.  The evidence fails any evidence of ankylosis in the 
veteran's right ankle.

 
CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 
5262, 5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's right ankle disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, DC 5262.  Under 
this diagnostic code, a 30 percent rating is assigned for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula with loose motion that requires a brace.  
DC 5270 provides for a 40 percent evaluation with ankylosis 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

The veteran contends that he often requires a brace because 
of significant instability and he reported that a "swedo" 
brace was provided by a physician a number of years ago.  The 
veteran also indicated that his right ankle condition had not 
improved and continued to worsen.

At a VA examination in June 2005, the veteran indicated that 
he always wears a boot for his right ankle when he runs, 
because it sometimes gives way.  The veteran indicates that 
sometimes he will use a brace for the right ankle (which he 
estimated he used roughly twice a week) and sometimes he 
would use an ACE bandage.  However, the veteran otherwise 
denied using any other crutches, braces, canes, or special 
shoes.  The examiner found that the veteran had 5 degrees of 
dorsiflexion and 45 degrees of plantar flexion, and the 
veteran walked without difficulty.  The examiner indicated 
that the veteran sometimes used an assistive device.

Private treatment records from August 2005 note that the 
veteran was in no acute distress and walked without a limp. 
The veteran had increased inversion of his right ankle when 
compared to his left, but no anterior drawer and no crepitus 
were noted.  The doctor noted that the veteran had some 
instability.  The veteran indicated that he frequently 
sprained his right ankle, but he found that he could get 
around pretty well if he wore a lace up ankle stirrup type 
splint or lace up boot.

While the veteran uses a brace periodically for certain 
activities, the medical records have not shown that a brace 
is required.  For example, at the veteran's VA examination in 
June 2005, the examiner noted that the veteran only sometimes 
used an assistive device for his ankle.  As such the criteria 
for a higher rating under DC 5262 have not been met.  
Additional rating codes have been considered, but a rating in 
excess of 30 is not available for an ankle injury in the 
absence of ankylosis which has not been shown in this case.  
As such, the veteran's claim is denied.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2005, informing him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2005 does not meet all the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, thereby creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the statement of the case in June 2006 provided 
the veteran with notice of the rating criteria for rating an 
ankle disability such as his; and the veteran's claim was 
readjudicated following provision of this information.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  
Therefore, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claim.

Moreover, the veteran is represented by a private attorney 
who demonstrated actual knowledge of what was needed to 
substantiate the veteran's claim as his argument in 
conjunctiuon with the veteran's July 2006 substantive appeal 
was based on the rating criteria for a higher rating based on 
the need for a brace.  

As such, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.  

Private treatment records have been obtained.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

A rating in excess of 30 percent for a right ankle disability 
is denied.


REMAND

The veteran has been diagnosed with mild degenerative disc 
disease in his lumbar spine, which he believes was caused by 
either his time in service as a paratrooper or as a result of 
his service connected right ankle disability.

The veteran's service medical records are silent for any 
description of a back injury while he was in service, and on 
his separation physical in October 1988 his spine/other 
musculoskeletal was found to be normal.

The veteran's claims file is also void of any medical 
treatment for his back for many years following service.  At 
a June 2005 VA examination the veteran reported that while in 
the military he had 100 jumps from aircraft and he remembered 
a night jump in 1987 where he might have injured his back 
while carrying heavy equipment (in a private treatment record 
from August 2005, the veteran reported remembering one jump 
where he landed so hard that it broke his ruck sack on his 
back).  The veteran stated that his back problem began during 
his time in the military, indicating that the pain had been 
consistent since then (in the August 2005 private treatment 
record, the veteran reported that pain had been off and on).  
The examiner appears to have only considered the question of 
the etiology in the context of a relationship between the 
veteran's current back disability and his right ankle 
disability, and did not address the issue of whether the 
veteran's degenerative disc disease in his back was caused by 
his time in service.  This should be done.

It is also noted that VA x-rays were interpreted to show mild 
degenerative disc disease in the veteran's lumbar spine, but 
x-rays taken in August 2005 by the veteran's private doctor 
were noted to be normal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional private treatment 
records from the Bainbridge Orthopaedic 
Clinic from September 2005 to the present.

2.  Schedule the veteran for a VA 
examination of his back.  The examiner 
should be provided with the veteran's 
claims file and should review it.  The 
examiner should diagnose any current back 
disability (e.g. degenerative disc 
disease), and then provide an opinion as 
to whether it is as likely as not (50 
percent or better) that any diagnosed back 
disability is related to the veteran's 
time in service, including any 
undocumented trauma as could conceivably 
have occurred in parachuting jumps.  A 
complete rationale should be provided for 
any opinion.

3.  Thereafter, re-adjudicate the issue of 
service connection for a lower back 
disability.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


